Citation Nr: 1809012	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral arterial disease (PAD) claimed as intermittent claudication and muscle cramps of the right lower extremity. 

2.  Entitlement to service connection for peripheral arterial disease (PAD) claimed as intermittent claudication and muscle cramps of the left lower extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and November 2008 to January 2010, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion in regards to the Veteran's claim.  In February 2018, the Board received a copy of that opinion. 


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's peripheral artery disease of the bilateral lower extremities had its onset during a period of active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, peripheral artery disease of the bilateral lower extremities was incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
 § 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303rg(d) (2017). 

The Veteran has current peripheral artery disease (PAD) affecting the bilateral lower extremities.  He contends that PAD had its onset in service.  Alternatively, the Veteran contends that his PAD is secondary to his service connected disabilities, specifically to his posttraumatic stress disorder (PTSD). 

The Veteran's service treatment records show that in October 2009, he sought treatment for muscle cramps while on active duty, and in November 2009 was noted to have "intermittent claudication."  

Based in part on these in-service complaints and records of treatment, the Board requested a medical opinion from the Veterans Health Administrative (VHA) in December 2017 addressing whether the Veteran's current PAD disability had its onset during service.  Upon review of the Veteran's claims file, the Dr. N.H.O., a chief of peripheral vascular surgery, found that it was at least as likely as not that the Veteran's PAD had its onset while in service.  By way of rationale, the examiner noted that this conclusion was "supported by the complaints of muscle cramps and intermittent claudication" during the Veteran's most recent period of service in 2009.

The Board recognizes that there are medical opinions of record indicating that the Veteran's PAD is not specifically due to hazardous exposures during service in Iraq, but rather to the Veteran's history of smoking.  In this regard, the Veteran has alternatively alleged that to the extent smoking played a part in the development of PAD, he smoked to cope with his service-connected PTSD.  The Board need not further explore either theory of entitlement, as Dr. N.H.O. confirmed that it the disability at least as likely as not had onset during service.  

Accordingly, the Board finds that the evidence of record is at the very least in equipoise as to whether the Veteran's bilateral lower extremity PAD had onset during service.  Under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to the Veteran's PAD, the benefit of the doubt rule will therefore be applied.  Service connection for PAD claimed as intermittent claudication and muscle cramps of the bilateral lower extremities is granted. 


ORDER

Service connection for peripheral arterial disease (PAD) claimed as intermittent claudication and muscle cramps of the right lower extremity, is granted.

Service connection for peripheral arterial disease (PAD) claimed as intermittent claudication and muscle cramps of the left lower extremity, is granted.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


